                                                                                               6/3/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Angel, et al.,

                         Plaintiff,
                                                                                19-cv-11347 (AJN)
                   –v–
                                                                                      ORDER
  Afghan Kebab House I, Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The Court has received Plaintiffs’ letter regarding the Rule 68 Offer of Judgment and the

parties’ agreement to include an additional defendant. There is, however, no indication on the

record that defense counsel represents the new defendant. Moreover, to add a new defendant, an

amended complaint should be filed and served. Pursuant to Federal Rules of Civil Procedure

15(a), Plaintiff must seek leave to file an amended complaint at this time. By June 7, 2021,

counsel are instructed to file a joint letter on the docket with the proposed amended complaint

attached. In the letter, defense counsel shall indicate if all defendants consent to the amendment.

Defense counsel shall also include in the letter a representation confirming that defense counsel

represents the newly proposed defendant. If the Court allows the amended complaint, defense

counsel shall file a notice of an appearance on behalf of the new defendant within one week of

that order. The parties may then proceed with the Rule 68 Offer of Judgment.

       SO ORDERED.




                                                 1
Dated: June 3, 2021
       New York, New York   ____________________________________
                                      ALISON J. NATHAN
                                    United States District Judge




                            2
